— Award reversed, and the claim for medical, nursing and hospital services dismissed, with costs against the State Industrial Board, on the ground that under the undisputed evidence there was no obligation upon the employer to furnish such services. (Workmen’s Comp. Law, § 13; Matter of Koch v. Lehigh Valley R. R. Co., 217 App. Div. 280; affd., 244 N. Y. 578.) Van Kirk, P. J., Hinman, Rhodes and Crapser, JJ., concur; Hill, J., dissents and votes to affirm upon the ground that the employer failed to provide such hospital service as provided by the statute, and that the doctor furnished by the employer did not give to claimant reasonable and proper treatment, and the employer thereby failed to furnish the medical attendance and treatment mentioned in the statute, and claimant was justified in procuring same.